Citation Nr: 0826420	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a right knee 
disorder.

4. Entitlement to service connection for a left leg disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified at a personal hearing before a Decision 
Review Officer, sitting at the RO in January 2007 and before 
the undersigned, sitting at the RO in June 2008.  Transcripts 
of these hearings are associated with the claims file. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Clear and unmistakable evidence shows that a back disorder 
preexisted service. 

3. Clear and unmistakable evidence shows that a back disorder 
was not aggravated by service.  

3. Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

4. A right knee disorder was not present in service, 
manifested within one year of service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  

5. The medical evidence of record does not demonstrate a 
current diagnosis of a left knee disorder. 


CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3. A right knee disorder was not incurred in or aggravated by 
the veteran's active duty military service nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4. A left knee disorder was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in June 2005 and August 2005, prior to 
the initial unfavorable AOJ decision issued in September 
2005.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, although this 
element is no longer required, the Board finds that the 
veteran was aware that it was ultimately his responsibility 
to provide evidence in support of his claim.  Both VCAA 
letters requested that he submit evidence in his possession 
to VA.  

The Board observes that the pre-adjudicatory VCAA notices 
issued in June 2005 and August 2005 informed the veteran of 
the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  The veteran was not provided with proper 
notice of how to substantiate disability ratings and 
effective dates.  However, the Board finds that this lack of 
notice is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the veteran's service connection claims, all questions as to 
the assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, private medical records, the reports of September 
2006 and February 2007 VA examinations, and a March 2007 VA 
opinion were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims. 

The Board notes that an additional request was made of the 
National Personnel Records Center (NPRC) for records from the 
Naval Hospital in Portsmouth, Virginia, which yielded the 
response that no records were located.  However, the Board 
also observes that service treatment records contain a 
summary of the veteran's hospitalization from August 2005 to 
September 2005 in Portsmouth.  Thus, the Board finds that 
delay of the veteran's appeal for further attempts to locate 
more records from the Portsmouth Naval Hospital would serve 
no useful purpose.  See Bernard; see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Nevertheless, the Board acknowledges that, in cases where 
some or all of the veteran's service medical records are 
unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claims has 
been undertaken with this duty in mind.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Additionally, the Board notes that a request to Dr. K. 
yielded a response that the veteran had been a patient over 
10 years ago, and so Dr. K. no longer had his records.  The 
veteran has also identified private treatment by Dr. G. for 
his claimed bilateral knee disorders.  However, he did not 
submit these records nor authorize their release to VA.  As 
the Court stated in Wood v. Derwinski, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  1 Vet. App. 190, 193, reconsidered, 
1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to make further efforts 
to obtain the records identified by the veteran.  As such, 
the Board finds that VA satisfied its duty to assist the 
veteran in attempting to obtain available, relevant records.
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the veteran 
was afforded VA examinations for his claimed back disorder 
and bilateral hearing loss; however, he was not afforded an 
examination for his claimed bilateral knee disorders.  
However, the Board finds that a current VA examination to 
determine whether the veteran has a right or left knee 
disorder as a result of his military service is not necessary 
to decide his claims.  Any current medical opinion linking 
such disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to a bilateral knee 
disorder in service, there is no competent basis upon which 
to conclude that any current disability is related to 
service.  In addition, no competent medical evidence 
suggesting such causal connection has been submitted or 
identified by the veteran.  Thus, the Board concludes that an 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis and organic diseases of 
the nervous system, to a degree of 10 percent within one year 
from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Back disorder

The veteran contends that he currently suffers a back 
disorder that is related to an injury for which he was 
hospitalized in service.  Thus, he contends that service 
connection is warranted for a back disorder. 

The Board observes that at his January 1953 enlistment 
examination, no significant injury, illness, or 
hospitalization was noted, and the clinical examination 
conducted at that time was normal.  Therefore, the veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner. 

However, clear and unmistakable evidence that the injury or 
disease preexisted service may rebut this presumption.  In 
this regard, the Board notes that the veteran was seen in 
sick call repeatedly throughout service for various back 
complaints, beginning in August 1953.  A June 1954 
consultation sheet reflects that the veteran injured his back 
lifting something in August 1953 and had been seen by several 
medical officers with no results.  Another June 1954 record 
shows the presence of "S"-shaped lordosis.  In July 1954, 
an orthopedist noted that the veteran reported trouble with 
his back most of his life and considerable trouble since a 
fall from a wagon three years prior.  X-rays were found to be 
entirely normal, and the physician found no evidence of 
orthopedic disease.  A June 1955 service treatment record 
reflects that the veteran reported injuring his back four 
years prior and that he had had recurrent lower lumbar back 
aches.  An X-ray revealed essentially normal lumbosacral 
spine with Schmorl's nodes on superior surfaces of third and 
fourth lumbar vertebra and were interpreted as unremarkable.  
In August 1955, he was seen for back pain he had had since 
falling from a wagon four years before and admitted to the US 
Naval Hospital in Portsmouth on August 1, 1955.  Naval 
hospital records reveal that the veteran stated he had been 
treated for low back pain for as long as he could remember.  
X-rays were normal.  The diagnosis was strain, low back and 
the veteran was discharged to duty on September 20, 1955.  No 
further complaint, treatment, or diagnosis of a back disorder 
is noted after the hospitalization in Portsmouth, and the 
veteran's January 1957 service separation examination 
indicates no abnormal clinical findings.  

Based on the above, the Board finds that the presumption of 
soundness has been rebutted, in that multiple service 
treatment records reflect that the veteran initially injured 
his back in approximately 1951 when he fell off a wagon.  The 
Board acknowledges the record of the Naval hospital that 
states that the veteran's diagnosis did not exist prior to 
enlistment.  However, that same record notes that the veteran 
had had low back pain as long as he could remember; thus, the 
Board can only conclude that the record is indicating that 
the particular instance of back strain being treated did not 
preexist service and is not commenting on the presence, or 
lack thereof, of a back injury prior to service.  
Nevertheless, the Board also finds that the presumption of 
aggravation has been rebutted. 

Specifically, the Board notes that, subsequent to the 
September 1955 hospital release, the veteran was not seen 
again for any complaints of back pain or injury, and his 
service separation examination is silent as to a disorder or 
the back.  Further, post-service medical evidence indicates 
that the veteran was first seen for lower back pain in March 
1992 by Dr. R. P., a chiropractor, over 35 years since 
service discharge.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Additionally, as 
noted above, recurrence or temporary flare-ups of symptoms do 
not constitute a permanent increase in severity that can 
support a claim for service-connected aggravation of a 
preexisting disability.  Davis; see Jensen; Hunt.  

Therefore, the Board finds that there is clear and 
unmistakable evidence that there was no increase in severity 
of the veteran's back disorder during service.  Although 
service treatment records reflect recurring treatment for 
back pain that relates back to the preexisting injury, since 
complaints and treatment cease 16 months prior to discharge 
and were not again noted until over 35 years after discharge, 
the evidence does not reflect that a permanent increase in 
severity of the veteran's back disorder occurred during 
service.  Accordingly, the presumption of soundness is 
rebutted and the veteran's back disorder pre-existed service.  
Further, when there is no increase in severity, there is no 
presumption of aggravation during service.  Verdon v. Brown, 
8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  On the basis of the 
above analysis, a preponderance of the evidence is against a 
finding that the veteran's back disorder underwent any 
increase in severity during service.  Consequently, there is 
clear and unmistakable evidence that the veteran's back 
disorder preexisted service, and there is clear and 
unmistakable evidence that his back disorder was not 
aggravated by service, service connection is not warranted on 
the basis that the disability pre-existed service and was not 
aggravated during service.

Moreover, although the February 2007 VA examination reflects 
a current diagnosis of lumbar degenerative joint disease, 
medical evidence does not reflect that arthritis of the back 
was present to a compensable degree within one year of 
service discharge.  Accordingly, there can be no presumption 
of service connection.  Further, the Board observes that the 
February 2007 VA examiner found that the veteran's current 
back disorder is less likely than not related to the 
veteran's in-service back disorder.  The rationale for this 
opinion was that the veteran had been having back problems 
before entrance into the military and that the some post-
service medical evidence revealed that the veteran had not 
complained of a back disorder at those times.  Thus, even if 
the veteran's back disorder had not preexisted service, there 
is no competent medical basis upon which to relate his 
current back disorder to his military service.  Accordingly, 
service connection for a back disorder is not warranted.

Bilateral hearing loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
is a result of noise exposure from aircraft and weapons fire 
(noncombat) in service and that he started experiencing 
hearing difficulty while still in service.  As such, he 
claims that service connection is warranted for his bilateral 
hearing loss.

The Board observes that the veteran has reported acoustic 
trauma in the U.S. Navy while serving as a deck worker and in 
the commissary.  Although the veteran's service treatment 
records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with service on the U.S.S. Currituck, an aircraft 
carrier, as noted in his service records.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  The January 1957 separation examination report 
shows hearing 15/15 bilaterally.  However, post-service 
records demonstrate diagnoses of bilateral hearing loss.  
Specifically, the September 2006 VA examination revealed, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
35
50
55
LEFT
45
35
35
35
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed with bilateral mild to moderately 
severe sensorineural hearing loss.  Therefore, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  

However, the medical evidence of record does not reflect a 
relationship between the veteran's current bilateral hearing 
loss and his military service.  The Board first considered 
whether service connection is warranted for bilateral hearing 
loss on a presumptive basis.  However, the record fails to 
show that the veteran manifested hearing loss to a degree of 
10 percent within one year following his service discharge in 
January 1957.  As such, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to service connection on a direct basis, while 
the veteran has a current diagnosis of hearing loss and is 
competent to describe his in-service noise exposure, the 
record shows no complaint or diagnosis of either disability 
during active service or for many years thereafter.  In fact, 
the Board observes that March 2004, September 2004, and 
February 2005 private treatment records report hearing as 
being grossly intact and the first indication by the veteran 
that he was suffering hearing loss was documented in April 
2006, over 49 years after service.  As discussed above, the 
length of time during which there is no complaint, treatment, 
or diagnosis of the disability at issue constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms post-service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd Forshey, 284 F3d. at 1358.

Additionally, in a March 2007 opinion, the February 2007 VA 
audiologist opined that the veteran's hearing loss is less 
likely than not related to service noise exposure.  In 
forming this opinion, the examiner noted that there were no 
hearing evaluations in the claims file and that the January 
1957 separation examination showed normal hearing 
bilaterally.  The Board observes that this latter finding was 
based on a statement made by the RO in the September 2005 
rating decision; however, as the veteran's hearing at 
separation was documented to be 15/15 bilaterally, the RO's 
statement is accurate, and thus, the Board does not discount 
the audiologist's determination that hearing was normal at 
separation merely because he relied on the RO's statement and 
not the actual separation examination.  

Accordingly, the Board finds the rationale for the VA 
audiologist's opinion sound and the opinion competent and 
probative of the question of etiology of the veteran's 
bilateral hearing loss.  Thus, there is no competent medical 
opinion attributing the onset of the veteran's bilateral 
hearing loss to his service.  In the absence of any competent 
evidence connecting the disabilities to the veteran's time in 
service, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  

Right and left knee disorder

The veteran contends that he has disorders of the right and 
left knee as a result of military service.  In this regard, 
the Board notes that a June 2004 private treatment report of 
Dr. JB reveals that the veteran fell out of his truck at work 
the previous December and that he had been taking Celebrex, 
an arthritis medication.  Physical examination demonstrated a 
prominent tibial tuberosity of the right knee with 
tendertness just above the medial joint line and along the 
patellofemoral tendon, mild crepitus with flexion and 
extension, negative McMurray's test, and stable ligaments.  A 
September 2004 private treatment record notes that the 
veteran had torn ligaments in the right knee and that he had 
been given a brace to wear.  A May 2005 private treatment 
record indicates that that the veteran had a history of right 
knee injury and that he was still taking Celebrex for knee 
pain.  In August 2005, the Celebrex was discontinued and 
glucosamine and Aleve were instituted.  The veteran also 
reported that his legs were not hurting.  No additional 
medical evidence related to the veteran's knees is of record. 
The Board observes that the veteran's right knee was 
reportedly treated by Dr. G., but, as discussed above, the 
records of Dr. G. are not associated with the claims file.  
The evidence of record does not reflect a diagnosis of an 
actual disorder of either knee.  However, given the fact that 
the veteran has a history of a right knee injury and is 
taking Celebrex, the Board affords the veteran the benefit of 
the doubt and determines that the veteran has a current 
diagnosis of a right knee disorder.  

With regard to the left knee, however, with the exception of 
one reference to the veteran's knees hurting, there is no 
reference to any disorder of the left knee.  Thus, the Board 
must conclude that the veteran does not have a current 
diagnosis of a left disorder.  Where there is no disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Further, with regard to the right knee, the Board observes 
that there is no documentation of any complaint, treatment, 
or diagnosis of the veteran's right knee in service.  Nor is 
there any evidence of a right knee disorder until April 2004, 
over 47 years since service.  See Maxson; Forshey.  Thus, 
even if the Board presumes he has arthritis of the right knee 
given the fact that the veteran is prescribed an arthritis 
medication, there is no evidence that arthritis manifested to 
a compensable degree within one year of service discharge.  
Moreover, the April 2004 documentation is in reference to a 
right knee injury at work, which led to the prescription of 
Celebrex and a right knee brace.  Thus, although there is 
evidence of a current right knee disorder, there is no 
competent medical evidence that a right knee disorder was 
incurred or aggravated in service or that the veteran's 
current right knee disorder is related to his military 
service.  Consequently, the veteran's claims for service 
connection for a right knee disorder and a left knee disorder 
must be denied 

III. Conclusion

In conclusion, the veteran's claims that he has a back 
disorder, bilateral hearing loss, right knee disorder, and 
left knee disorder as a result of his military service are 
supported solely by his own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu.  In 
the absence of competent medical evidence reflecting that the 
veteran's back disorder, bilateral hearing loss, and right 
knee disorder were incurred or aggravated in service or that 
the veteran currently has a left knee disorder, there is no 
basis for granting service connection for any of the 
veteran's claimed disorders. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a back disorder, bilateral hearing loss, a 
right knee disorder, and left knee disorder.  Therefore, his 
claims must be denied.


ORDER

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


